Citation Nr: 0618048	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-03 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

3.  What evaluation is warranted for pseudofolliculitis of 
the face from April 25, 2000?

4.  Entitlement to service connection for hepatitis C.

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appeal was remanded by the Board in January 2005 to 
schedule a video conference hearing before a Veterans Law 
Judge.

The claim of service connection for hepatitis and whether new 
and material evidence has been presented to reopen a claim 
for service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a seizure disorder.

2.  The veteran's headaches are at most manifested by 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.

3.  Since April 25, 2000, the veteran's pseudofolliculitis of 
the face has been manifested by complaints of ingrown hairs, 
irritation, and the use of topical Retin-A gel.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2005).

3.  Since April 25, 2000, the criteria for a compensable 
disability rating for pseudofolliculitis of the face have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7806 (2002) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his/her possession, what specific 
evidence he/she is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2001, 
February 2001, March 2002, June 2003, and September 2003 
fulfill the provisions of 38 U.S.C.A. § 5103(a) save, as 
pertinent to each issue, a failure to provide notice of the 
type of evidence necessary to establish a disability rating 
(the service connection claims) or effective dates for the 
disabilities on appeal (the service connection and increased 
rating claims).  That failure is harmless because the 
preponderance of the evidence is against the appellant's 
claims.  Hence, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, some of the veteran's 
claims preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame.  In 
any event, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

II.  Service connection

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a seizure disorder or head injury.  
A January 1975 clinical note indicated that the veteran began 
to have drug related problems with several captain masts.  
Following one mast a sentence imposed for possession of 
marijuana.  A psychiatric examination in February 1975 showed 
no evidence of psychosis, disabling neurosis, or organic 
brain syndrome.  The veteran was initially discharged under 
other than honorable conditions.  His discharge was later 
upgraded to under honorable conditions.  

A neurology consultation dated March 1981 from Robert H. 
Friedman, M.D., indicated that the veteran was struck by a 
car post service in November 1977.  He was hit in the 
buttocks on the right side and his hands also absorbed the 
shock.  He found himself lying approximately 15 feet in front 
of the stopped car, feet facing in.  Subsequent he had 
persistent pains in the palms of both hands and headaches 
that started in the occipital region and radiated to the 
frontal region.  The veteran reported that the headaches were 
related to stress and got worse when he was under stress.  He 
reported having headaches prior to the accident and also 
reported blackouts in 1975.  

In a December 1981 VA examination, the veteran reported being 
involved in a motorcycle accident in 1975 in which his brakes 
failed and he went over the edge of a small hill.

A VA CT scan of the head dated in May 2000 was noted as 
normal.  

An August 2000 VA hospital record shows that the veteran was 
admitted in confusion and a stupor.  CT scan of the head was 
negative.  The veteran was given Narcan with no change in 
mental status, but when given Romazicon, developed a 
generalized seizure within one minute.  The assessment was 
probable drug overdose - benzodiazepines-seizure secondary to 
withdrawal. 

A July 2001 VA neuropsychology consultation indicated that 
the veteran reported multiple head trauma from a motor 
vehicle accident and in the military service.  In the past he 
reported that he was thrown 50 feet.  There was also a report 
of three episodes of seizures, one drug overdose with loss of 
consciousness, and consistent headaches with stabbing pain on 
the left side, as well as at the nape of the neck.  Prior 
records indicated EEG's and a CT scan of the head were 
grossly normal.  It was noted that the veteran showed a 
number of symptoms that were consistent with a mild head 
injury.  

In his August 2001 claim for service connection for a seizure 
disorder, the veteran indicated that he developed a seizure 
disorder after being immunized in service with a jet 
inoculator.

Treatment records from St. Joseph's Hospital dated February 
2002 indicate that the veteran was found lying down outside 
the VA Hospital at Indian School Road.  He had lost 
consciousness, and hematoma was located at the occipital area 
of the head.  The veteran underwent a CT scan of the head 
which showed no evidence of intracranial hemorrhage.  The 
Axis I diagnoses included: schizophrenia, paranoid type; 
alcohol dependency, questionably in remission; rule out 
impulse control disorder, not otherwise specified; and rule 
out intermittent explosive disorder.  

Three statements dated in July 2003 from friends of the 
veteran indicate that they witnessed the appellant suffers 
from seizure activity.  Two statements from friends of the 
veteran received in December 2003 and January 2004 indicate 
that the veteran had "spells" and blackouts which were due 
to his military service.

At his September 2005 Travel Board hearing, the veteran 
testified that his seizures happened randomly.  He indicated 
that his seizures started after separation from service.  The 
veteran believed his prescription for Diazepam was for his 
seizures.  The veteran testified that while in boot camp his 
drill instructor struck him in the face with the butt of a 
rifle which knocked him unconscious and later choked him 
until he was unconscious.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Epilepsy is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398,403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 495-97 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against the claim of 
service connection for a seizure disorder.  Service medical 
records are negative for any complaints, treatment, or 
diagnoses of a seizure disorder or head injury.  Postservice 
medical records show that the veteran gave a history of 
having seizures when undergoing treatment for headaches.  
Evaluations by several neurologist, however, are negative for 
a diagnosed seizure disorder.  Additionally, CT scans of the 
head have been normal, an MRI of the brain revealed no 
intracranial mass effect, and the voluminous medical records 
on file is negative for a diagnosed seizure disorder.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
individual who transcribed it is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this 
instance, the Board believes that it is clear that the 
examiner was merely offering a transcription of lay history 
provided by the veteran, and not an independent conclusion 
based upon actual study of his medical history.  Thus, the 
Board finds that such report in the medical history is not 
probative in establishing the existence of a chronic seizure 
disorder.

Even assuming that the veteran currently has a seizure 
disorder, there is no evidence showing that such disorder is 
related to service.  The only evidence that tends to connect 
a seizure disorder to service is that offered by the veteran 
himself and that of his friends.  The Court has held that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and a seizure disorder.

Since there is no competent medical evidence of record which 
shows that the veteran currently has a seizure disorder which 
is due to service, the Board must conclude that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

III.  Increased evaluation for headaches

Background

A Board decision dated March 1983 granted service connection 
for headaches and assigned a 10 percent evaluation effective 
March 13, 1980.  This rating has remained in effect since.

The Board notes that the veteran is not employed and has 
various other non-service connected disabilities to include 
psychiatric disorders.

VA treatment reports from 1985 to 1995 show many visits to 
the clinic with complaints of headaches.  VA outpatient 
treatment records dated in January 1991 indicate that the 
veteran complained of chronic pain, i.e., bad headaches.  The 
examiner noted no clear objective neurological changes, but 
the veteran claimed incapacitating pain for years.  The 
veteran stated that the headache started at the back of the 
neck and radiated to the forehead.  He reported no aura and 
no nausea or vomiting associated with the headache.  In May 
1992, the veteran reported daily headaches.  In June 1992, it 
was noted that the veteran was taking a variety of 
medications.  The impression was migraine headaches.  In 
January 1995, the veteran complained of migraine headaches 
every day.  He related that the headaches were throbbing and 
band like around inside the head.  The records show that the 
veteran continued to request Valium and narcotics for his 
headaches.  The examiner diagnosed headaches of unclear 
etiology; migraine unlikely.  A January 1995 neurology 
consultation indicated that the veteran needed a multi-
disciplinary approach to chronic pain including factors of 
poor impulse control, psychological factors of narcissism, 
anxiety, mood fluctuations.  The examiner opined that the 
veteran had problems principally with behavioral aspects of 
pain behavior and drug seeking behavior.  A psychiatric 
referral was recommended.

At his February 1995 VA examination, the veteran reported 
that his headaches occurred daily with duration of several 
hours to a whole day with an intensity of 5 to 10 out of 10.  
The veteran indicated that the pain was located at the 
forehead and the back of the head as a band in the head.  The 
nature of the pain varied from throbbing dull pain to sharp 
pain.  Light and conversation usually did not bother him.  He 
stated that he lived with the headache and relaxed with 
music, and put the headache out of his mind.  He reported 
that at times he laid down.  He was able to continue to take 
care of himself in cooking and feeding and usually got to do 
what was needed.  There was no evidence of motor function or 
sensory impairment and the cranial nerves were intact.  

VA treatment records dated 1995 to 1996 showed complaints of 
headaches.

An April 1995 treatment report shows that the veteran had a 
long history of chronic headaches.  The physician stated that 
his headaches were not migraines or vascular headaches, even 
though he was service-connected for migraines.

A statement from Stanley W. Standal, Ph. D., dated in January 
1998 makes the point that the statement was not a 
professional report.  He related that he was a retired 
therapist and noted the veteran wanted to work, but had many 
difficulties.  Dr. Standal noted that the veteran complained 
of headaches and pain, and when he went to bed, often rocked 
himself to music hour after hour.  When he was not 
experiencing exacerbations Dr. Standal found the veteran a 
helpful person.  The veteran did some work for the retired 
therapist and his wife.

VA treatment reports dated 1996 to 1999 show treatment in 
June 1998 for a report of three to four headaches per day.  
In September 1998, the veteran was seen for constant 
headaches.  In October 1998, he had complaints of severe 
headaches.  

A VA examination through Accurate Diagnostics Center dated 
August 1998 shows that the veteran reported that his 
headaches began after being struck in the head with a rifle 
butt in 1973.  The veteran described different types of 
headaches.  One type was described as pounding and was 
localized to the right side of the head.  Sometimes this 
would be localized to the left side of the head.  The second 
type radiated from the neck up into the bitemporal region and 
was band like.  The headaches, especially the band like 
headaches were continuous.  They never were below a four on a 
scale from one to ten.  He described having two or three 
exacerbations of headache per week.  Things like going to the 
VA or stressful situations would increase the severity of the 
pain, but he knew of nothing else that would aggravate or 
precipitate the headaches.  The exacerbations usually lasted 
from three to ten hours, and the intensity of the pain was 
from four to ten.  He reported pain, weakness, and fatigue, 
but stated that he could still function through most of the 
headaches.  About once a week, he reported prostrating 
headaches that limited his ability to function.  He reported 
fatigue as well.  He did report that paints and solvents 
sometimes could trigger the unilateral headaches.  

The veteran reported that his current treatment consisted of 
multiple medications including Vicodin, Valium, Flexeril, 
Ritalin, Trazodone, Thioridazine, and Temazepam.  He stated 
that activity remained possible except during the most severe 
headaches.  The diagnosis noted chronic intractable headache 
syndrome with features of muscle contraction headache and 
migraine.  Some element of rebound or medication withdrawal 
was also likely.

At his December 1999 RO hearing, the veteran testified that 
he had tension, cluster, and migraine headaches.  He 
indicated that they were prostrating at least once or twice a 
week and they never dropped below a scale of 1 to 5.  He 
stated that he was prescribed Vicodin for his headaches and 
that his headaches were a daily occurrence.  He indicated 
that the pain interfered with his concentration.

VA treatment records dated 1999 to 2002 shows that the 
veteran was seen for headaches and pain medication.  VA 
treatment record dated in January 2000 indicated that the 
veteran was not willing to try the anti-migraine medications 
that he was offered by the physician.  The veteran was 
referred to the Pain Clinic because he wanted to try stronger 
narcotics for pain management.

A May 2000 CT scan of the head was noted as normal.

At his April 2002 VA examination, the veteran complained of 
daily band like pounding headaches over his head.  He 
reported they were there day and night.  He stated that 
listening to classic rock, using a TENS unit, and meditating 
helped.  He indicated that being around fumes or strong odors 
or bright lights made it worse.  He reported relief with 
Demerol, Oxycodone, and marijuana.  Currently he was on 
Oxycodone.  

The examiner noted a history of headaches prior to service, 
as well as during service, and also a history of head 
injuries.  The examiner noted that the veteran displayed a 
great deal of trouble relaxing.  Examination of the head 
revealed diffuse tenderness to light touch, palpation in all 
areas, including the temporomandibular joints.  There were no 
cranial bruits.  Neurological testing including cranial 
nerves was essentially normal.  

The examiner's impression was that the veteran had a long 
standing history of muscle contraction headaches dating back 
to 1973 while in basic training.  The examiner commented that 
it was likely that his headaches were influenced by his 
"underlying PTSD."  The examiner commented that if the 
veteran had migraine headaches, it would be a change in 
nomenclature.  

Hospital records from St. Joseph's Hospital dated February 
2002 indicate that the veteran was admitted for "altered 
mental status."  He was diagnosed with a generalized anxiety 
disorder, an attention deficit disorder, and a history of 
psychotic thinking.  The veteran's report of a history of 
prostrating headaches was noted.

VA treatment records dated 2002 to 2003 indicate that the 
veteran was seen for follow up at the Mental Health Clinic.  
In June 2002, the veteran reported decreased headaches on 
medication.  

Numerous statements from the veteran's friends as well as his 
fiancee received since 2003 indicate that the veteran has 
severe prostrating headaches and was either bedridden or 
unable to lead a normal life due to the headaches.

A statement from a case worker from Value Options dated in 
January 2004 indicated that the veteran reported debilitating 
migraines two or three times a week.  He claimed that he was 
unable to get out of bed and perform normal daily activities.

At his September 2005 Travel Board hearing, the veteran 
testified that his headaches had always been prostrating and 
he could not get up out of bed for two to three days.  

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, for migraines.  Under 
Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Migraines with characteristic prostrating 
attacks occurring on an average once a month warrant a 30 
percent disability evaluation.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.



Analysis

While the evidence shows that the veteran has frequent 
complaints of headaches, the evidence fails to show that he 
has migraine headaches which are prostrating at least on 
average of once a month.  The records tend to suggest that 
the veteran's headaches are controlled with medication and 
many of the records state that the headaches are not 
migraines, which is known to be of a higher severity than 
general headaches.  Most of the reports show that the veteran 
was able to function with the headaches.  He reported that he 
was able to cook and feed himself and do things that he 
needed to do.  In April 2002, the veteran reported that his 
headaches were relieved by listening to classic rock, using a 
TENS unit and meditating.  While a case worker in January 
2004 reported that the veteran stated that he had 
debilitating migraines two or three times a week and that he 
was unable to get out of bed and perform normal daily 
activities, the report of what the veteran told her is not 
probative, especially in light of the numerous reports of 
record which fails to show objectively verifiable migraine 
headaches of that frequency.  Indeed, there is little if any 
competent medical evidence which corroborates the claim that 
the appellant is suffering true migraines at the frequency 
that he claims.  In fact, one examiner opined that if the 
appellant had true migraines, then his description would 
represent a change in the medically accepted nomenclature 
which defined migraines. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence demonstrates that the veteran 
does not objectively experience characteristic prostrating 
attacks due to objectively verifiable migraines on an average 
of once a month over any several month period, as 
contemplated by a higher evaluation under Diagnostic Code 
8100.



IV.  Initial compensable evaluation for pseudofolliculitis of 
the face

Background

By a rating decision dated August 2002, the RO granted 
service connection for the veteran's pseudofolliculitis and 
assigned a noncompensable evaluation effective April 25, 
2000.  This evaluation has remained in effect since.

VA treatment records dated October 2000 to May 2002 show the 
veteran received refills of medication of Retin-A.  The 
findings included reports that the skin was less erythematous 
than previously.

At his June 2002 VA examination, it was noted that the 
veteran had been treated multiple times for 
pseudofolliculitis of the face while in the military.  The 
veteran reported that the problem continued after military 
service.  He indicated that every six months he visits the 
dermatology clinic.  It was noted that the veteran's Retin-A 
had been refilled.  The examiner noted that the veteran's 
disease was well controlled with Retin-A.  On examination, 
the examiner saw only one erythematous lesion on his right 
cheek.  There was also mild erythema.  The examiner noted 
that the veteran's face was partially covered by a beard.  
The examiner opined that it was as likely as not related to 
service.

At his September 2005 Travel Board hearing, the veteran 
testified that he had ingrown hair and when he shaved he got 
"bumps and stuff" and had to use Retin-A gel.  

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned with the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since the August 2002 rating decision granted service 
connection for pseudofolliculitis of the face, VA has rated 
this disability as noncompensable by analogy to 38 C.F.R. § 
4.118, Diagnostic Code 7806.  38 C.F.R. § 4.20.

Since the veteran filed his increased rating claim there has 
been a change in the criteria for rating skin disabilities 
under 38 C.F.R. § 4.118. 68 Fed. Reg. 62889 (Oct. 9, 2002).  
The new rating criteria became effective August 30, 2002.  
Id.  A May 2003 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

Under the criteria in effect prior to August 30, 2002, a 
noncompensable rating under Diagnostic Code 7806 was assigned 
for eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area; a 10 
percent rating was assigned for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Under the revised criteria, in effect from August 30, 2002, a 
noncompensable rating is warranted for dermatitis or eczema 
in which less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12 month period; a 
10 percent rating is warranted for dermatitis or eczema in 
which at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks during the last 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Analysis

The medical evidence demonstrates that the veteran has 
pseudofolliculitis of the face.  The disorder is manifested 
by subjective complaints of irritation of the face due to 
ingrown hairs.  The June 2002 examiner observed one 
erythematous lesion on the right cheek and there was also 
mild erythema.  The impression was pseudofolliculitis of the 
face that was well controlled with Retin-A.

Under the criteria in effect prior to August 30, 2002, a 
compensable evaluation is not warranted, as the evidence did 
not show that the veteran had exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the new criteria under Diagnostic Code 7806, a 
compensable evaluation is also not warranted since there is 
no medical evidence of the skin disability affecting at least 
5 percent, but less than 20 percent, of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
affected.  Further, an objective need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks during the last 12-month period has not been shown. 

Considering the alternative diagnostic codes that potentially 
relate to the veteran's skin disorder, including 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803 and 7804 (2002 and 2005), 
the Board finds that a compensable rating is not warranted.  
There was no medical evidence of scarring or disfigurement 
due to the diagnosed skin disorder.

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a compensable 
rating under either the old or new criteria.  38 C.F.R. § 
4.25, 4.118 (2002 and 2005).

In summary, for the reasons and bases expressed above, a 
compensable rating is not warranted for pseudofolliculitis of 
the face.  Accordingly, the benefit sought on appeal is 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to a rating in excess of 10 percent for headaches 
is denied.

A compensable evaluation for pseudofolliculitis of the face 
from April 25, 2000 is denied.

REMAND

In a January 2005 Board remand, it was noted that the veteran 
submitted a notice of disagreement in May 2003, within a 
statement provided on a VA Form 9, responsive to the RO's 
June 2002 rating action denying service connection for 
Hepatitis C.  The Board instructed the RO to issue a 
statement of the case to the veteran.  In March 2005, the RO 
issued a letter to the veteran informing him that they were 
working on his notice of disagreement with the denial of 
service connection for hepatitis C.  The RO, however, never 
issued a statement of the case to the veteran.  Where, a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(2003).  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In addition, the veteran contends that new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD.  In this case, he filed the instant 
claim to reopen in September 1997.  Prior to August 29, 2001, 
38 C.F.R. § 3.156(a) defined "new and material evidence," 
provided that evidence was considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim and if it was not merely cumulative or redundant of 
other evidence that was then of record.  "Material" 
evidence was evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled 
was so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  While 38 C.F.R. § 3.156(a) was amended effective 
August 29, 2001, the amended definition of new and material 
evidence is effective only for claims filed on and after that 
date.  Notably, VA has not, at any point, provided the 
veteran with the text of the version of 38 C.F.R. § 3.156(a) 
pertinent to this appeal. 

Finally, none of the notice letters addressed the specific 
information and specific evidence necessary to substantiate 
the underlying claim for service connection, nor adequately 
inform him of the specific basis for the prior denial of his 
claim.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006) (in claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  Therefore, adequate 38 U.S.C.A. 
§ 5103(a) notice is lacking.

In light of the above, further development is required prior 
to adjudication of the instant appeal.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO must issue a statement of the 
case responding to the May 2003 notice of 
disagreement with the denial of service 
connection for hepatitis C.  The 
appellant and his representative are 
advised that they will have sixty days 
from the date of mailing of the statement 
of the case to submit a substantive 
appeal as to that issue. 

2.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must also explain, in the context 
of a claim to reopen, what specific 
evidence is necessary to substantiate 
that specific element or elements 
required to establish service connection 
that were specifically found insufficient 
in the previous denial of service 
connection.  Kent.  The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.  The RO should then prepare a new 
rating decision and readjudicate the new 
and material issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, which should include the text 
of the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



			
            DEREK R. BROWN                                 
	K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                      D. C. 
SPICKLER
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


